UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 ForApril08, 2015 Commission File Number 001-36723 Amec Foster Wheeler plc (formerly AMEC plc) (Name of Registrant) Amec Foster Wheeler plc Old Change House 128 Queen Victoria Street London EC4V 4BJ United Kingdom (Address of Principal Executive Offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form20-F or Form40-F: Form20-F xForm40-F o Indicate by check mark if the registrant is submitting the Form6-K on paper as permitted by Regulation S-T Rule101(b)(1): o Indicate by check mark if the registrant is submitting the Form6-K on paper as permitted by Regulation S-T Rule101(b)(7): o Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule12g3-2(b)under the Securities Exchange Act of 1934. Yes oNo x If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule12g3-2(b): 82- . The following information was issued as a Company announcement in London, England and is furnished pursuant to General Instruction B to the General Instructions to Form6-K: ﻿ ﻿ 8 April 2015 Amec Foster Wheeler plc (the 'Company') Non-executive director securities dealing Pursuant to our obligations under Disclosure Rule 3.1.4(R), we hereby advise you that Kent Masters has notified us today of the following transactions in the securities of the Company. Number of ordinary shares sold Sale price per share Date sold Sale place £9.20 7 April 2015 London £9.18 7 April 2015 London £9.19 7 April 2015 London £9.23 8 April 2015 London £9.26 8 April 2015 London 37,247* US$13.59 7 April 2015 New York 71,498* (held in the name of Beth Masters) US$13.57 7 April 2015 New York *Issued in the form of American Depositary Receipts Following the above transactions, Kent Masters has an interest in 70,000 shares, held in the form of American Depositary Receipts, which represents 0.02% of the voting rights of the Company. Kim Hand Senior Assistant Company Secretary SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:08April2015 Amec Foster Wheeler plc (Registrant) By: /s/ Alison Yapp Name: Alison Yapp Title: General Counsel& Company Secretary
